DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 11-15 are objected to because of the following informalities:  
In claim 2, line 1, add --plurality of-- before “vertical insulators.”
In claim 11, line 16, substitute “pattern” with --sub-pattern-- after “the first semiconductor.”
In claim 11, line 17, substitute “pattern” with --sub-pattern-- after “the second semiconductor.”
Claims 3 and 12-15 variously depend form claim 2 or 11, so they are objected for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 7 recites the limitation “the stacked semiconductor patterns” in line 2.   There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the semiconductor patterns” in lines 3-4.   There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 4-6, 8-10 and 16-20 are allowed, and claims 2, 3, 7 and 11-15 will be allowed after overcoming the objections and 112(b) rejections as shown above.
The closest prior art, US Pat. 9343462, discloses a semiconductor device comprising a stack structure of memory cells, gate electrodes and conductive lines.  However, the prior art differs from the present invention because the prior art fails to disclose a data storage element electrically connected to a semiconductor pattern, a bit line vertically extending on a side of the stack structure, and a plurality of vertical insulators penetrating the stack structure.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a plurality of vertical insulators penetrating the stack structure, at least one of the plurality of the vertical insulators arranged in the first direction; and a bit line vertically extending on a side of the stack structure, each of the vertical insulators comprises, a first vertical insulator, and a second vertical insulator adjacent to the first 
Claim 11 recites a data storage element electrically connected to the semiconductor pattern; a vertical insulator penetrating the stack structure, the vertical insulator extending in a second direction intersecting the first direction; and a bit line vertically extending on a side of the stack structure, wherein the semiconductor pattern includes a first semiconductor sub-pattern and a second semiconductor sub-pattern which are spaced apart from each other in the first direction with the vertical insulator interposed therebetween, the vertical insulator includes a first vertical insulator and a second vertical insulator adjacent to the first vertical insulator,4GDY/jepApplication No.: New ApplicationDocket No.: 8947-001528-US the gate electrode includes a connection portion between the first vertical insulator and the second vertical insulator, and the gate electrode on the first semiconductor sub-pattern is connected to the gate electrode on the second semiconductor sub-pattern through the connection portion.
Claim 16 recites a bit line extending in a first direction on a substrate, the first direction perpendicular to a top surface of the substrate; a semiconductor pattern extending in a second direction from the bit line, the second direction parallel to the top surface of the substrate; and a data storage element electrically connected to the semiconductor pattern.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        March 12, 2022